Citation Nr: 9934703	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  99-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from July 1995 to February 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.


FINDING OF FACT

The veteran's right ear hearing loss is currently manifested 
by a pure tone average threshold of 48 decibels at 1,000, 
2,000, 3,000 and 4,000 hertz and by a speech recognition 
ability of 94 percent; the veteran's left ear is not service-
connected and she is not deaf in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1997); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999); 
VAOPGCPREC 32-97 (August 29, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of VA's Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1995); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  The evaluations derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1997).  However, if a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  VAOPGCPREC 32-97 (August 29, 1997).  See also 
Boyer v. West, 11 Vet. App. 477 (1998).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Factual Background

Service medical records dated in late 1995 and early 1996 
reflect notation of right ear sensorineural hearing loss.  
Left ear hearing was noted to be normal.  The separation 
report of audiologic testing dated in February 1996 shows 
right ear pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
50
35
45
50

In July 1996, the veteran presented for a VA examination, at 
which time right ear pure tone thresholds, in decibels, were 
as follows:

HERTZ
1000
2000
3000
4000
RIGHT
45
35
45
45

The veteran demonstrated an average puretone threshold of 43 
decibels and a speech recognition ability of 84 percent in 
the right ear.  The examiner indicated that left ear hearing 
was within normal limits.

In a rating action dated in September 1996, the RO 
established service connection and assigned a zero percent 
evaluation for right ear hearing loss, effective February 23, 
1996.  


In August 1997, the veteran presented for a VA examination, 
at which time right ear pure tone thresholds, in decibels, 
were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
40
40
40
40

The veteran demonstrated an average pure tone threshold of 40 
decibels and speech recognition ability of 96 percent in the 
right ear.  The examiner indicated that left ear hearing was 
within normal limits.

In February 1999, the veteran was afforded a VA audiological 
examination, at which time right ear pure tone thresholds, in 
decibels, were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
55
45
45
45

The average pure tone threshold was 48 decibels, and speech 
recognition ability was 94 percent in the right ear.  The 
examiner indicated that left ear hearing was within normal 
limits.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

When rating disability evaluations, generally, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (1999).  In this case, 
service connection is in effect for the right ear only and 
there is no competent evidence showing the veteran to be deaf 
in either ear.  Therefore, any defective hearing in the left 
ear may not be used in rating hearing loss in the right ear.  
See 38 C.F.R. § 3.383 (1999).  However because the Schedule 
uses numeric designations from I to XI for both ears in 
determining an evaluation, the Schedule assumes that there is 
defective hearing in both ears.  As such, to comply with the 
provisions of 38 C.F.R. § 4.14 and the criteria for rating 
defective hearing set forth in the Schedule, auditory acuity 
in the left ear must be presumed to be Level I.  The VA 
examination in July 1996 showed speech discrimination of 84 
percent and an average pure tone threshold of 43 decibels, 
those results constitute Level II hearing under the Schedule.  
See 38 C.F.R. § 4.85 (1997); 38 C.F.R. § 4.87 (1999).  Thus, 
when combined with the Level I assigned to her left ear, the 
veteran's right ear hearing loss may be assigned no more than 
a zero percent evaluation under the Schedule.  The August 
1997 audiometry results showed somewhat better hearing acuity 
in the right ear; those results equate with Level 1 hearing 
and do not afford a basis for an increased rating.  The 
February 1999 testing showed an average pure tone threshold 
of 48 decibels and speech recognition of 96 percent in the 
right ear.  These results constitute Level I hearing in the 
right ear.  Thus, the zero percent rating assigned for right 
ear hearing loss is the maximum allowable under the Schedule 
given the facts of this case.  See 38 C.F.R. § 4.85(f)(1999); 
VAOPGCPREC 32-97 (August 29, 1997). 

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, she would be entitled to 
application of the version most favorable to her.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered and there were no changes that 
would require evaluating this veteran's hearing loss in a 
manner different from that previously used.  Thus, the Board 
finds that there is no prejudice to the veteran with regard 
to the above determination.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

An increased rating, therefore, is not warranted at this 
time.  As the preponderance of the competent evidence in this 
case clearly is against the claim, the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) are not for application.  


ORDER

A compensable evaluation for a service-connected right ear 
hearing loss disability is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

